Citation Nr: 1758039	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-44 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the Veteran's surviving spouse for purposes of receiving dependency and indemnity compensation (DIC).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had periods of military service with the Philippine Commonwealth Army from December 1941 to April 1942 and from July 1945 to October 1945. The Veteran had service in the United States Armed Forces in the Far East (USAFFE). He died in November 2004. 

The appellant is claiming entitlement to VA Dependency and Indemnity Compensation (DIC) benefits on the premise that she should be recognized as his lawful surviving spouse. She appealed to the Board of Veterans' Appeals (Board) from a May 2008 RO decision that denied her claim of service connection for the cause of the Veteran's death (which is one basis for DIC). The appellant subsequently perfected an appeal of this decision.

Concurrently, in a June 2008 decision, the RO also denied J.S.'s claim of service connection for the cause of the Veteran's death. J.S. also asserted that she was the Veteran's lawful surviving spouse. J.S. subsequently perfected an appeal of this decision. Thus, the matter at issue is a contested claim, as the appellant and J.S. have each claimed entitlement to the same benefit. See M-21-1, III.vi.6.A.1.c.

In September 2011, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, including completing the contested claims procedures with regard to the two claimants.

In December 2011, the RO determined that J.S. was the surviving spouse, not the appellant, and notified the appellant and J.S. While the case was in remand status, VA received notice that J.S. died in December 2013.

The appellant attended an informal conference with a decision review officer of the RO in May 2014. 

The RO promulgated a supplemental statement of the case in July 2017, as to the issue of whether the appellant is entitled to recognition as the Veteran's surviving spouse for VA purposes. The case was subsequently returned to the Board.


FINDINGS OF FACT

1. The Veteran married his first wife, C.A., in March 1948. This marriage was terminated by the death of C.A. in June 1988.

2. The prior marriage of J.S. to R.S. was terminated by his death in June 1980.

3. The Veteran married J.S. in January 1992. There is no evidence of record that this marriage was terminated during the Veteran's lifetime.

4. The Veteran married the appellant in November 2002.

5. The Veteran died in November 2004.

6. In February 2005, a VA Form 21-534 (Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse or Child) was received from J.S.

7. In a May 2005 rating decision, the RO denied J.S.'s claim of service connection for the cause of the Veteran's death; she was properly notified of this decision, and she did not appeal it.

8. In January 2008, a VA Form 21-534 (Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse or Child) was received from the appellant.

9. In June 2008, an application to reopen a previously denied claim for DIC was received from J.S.

10. In June 2014, VA was notified by a VA RO that J.S. died in December 2013.

11. The appellant's marriage to the Veteran may not be deemed valid for VA purposes.


CONCLUSIONS OF LAW

1. Due to the death of J.S., the Board has no jurisdiction to adjudicate the merits of her appeal for DIC. 38 U.S.C. § 7104 (a) (West 2012); 38 C.F.R. § 20.1302 (2017).

2. The appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to VA DIC benefits. 38 U.S.C. §§ 101, 103, 1304, 1310, 1311, 1318, 1541 (West 2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205, 3.206 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA generally has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

However, VA's duties to notify and assist do not apply in this case because, as a matter of law, entitlement to benefits claimed cannot be established, there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim, and the appellant is ineligible for the benefit sought because of a lack of legal eligibility. See 38 C.F.R. § 3.159 (b)(3)(ii), (d). See also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

VA rules include special procedural requirements for simultaneously contested claims, such as the instant case, in which multiple claimants have each asserted that they are the Veteran's surviving spouse for purposes of obtaining VA DIC benefits. See 38 C.F.R. §§ 19.100-102. Here, review of the claims file reveals that the applicable contested claims procedures have been followed to the extent possible. Specifically, the RO has provided both parties (the appellant and J.S.) with appropriate notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations. This was accomplished including pursuant to the Board's remand instructions in September 2011.

The Board further finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that the AOJ determine which claimant is the legal surviving spouse for VA benefits, and provide both parties with notice of this determination and an opportunity to appeal. This was done. Moreover, one of the contesting parties (J.S.) has died during the pendency of the appeal. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).






Analysis

I. Appeal of J.S.

Unfortunately, J.S. died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). Her appeal for DIC has become moot by virtue of her death and must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104 (a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2017).

II. Appeal of the Appellant 

The appellant seeks to be recognized as the surviving spouse of the Veteran for the purpose of eligibility for VA benefits. In January 2008, a VA Form 21-534 (Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse or Child) was received from the appellant.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C. § 1310; 38 C.F.R. § 3.5 (a)(1).

VA's governing regulations define a surviving spouse as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50.

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1 (j); Scott v. Principi, 3 Vet. App. 352, 354 (1992); see also Burden v. Shinseki, 25 Vet. App. 178, 183-86 (2013) (explaining that the Board must apply the standard of proof established by the applicable state law, rather than the benefit of the doubt standard, when determining whether a marriage existed between the appellant and a veteran). 

Proof of marriage may be established by documentation such as a certificate of marriage, affidavits, official reports or any other secondary evidence that supports the proposition that a marriage actually occurred. See 38 C.F.R. § 3.205. 

A review of the claims file reveals that the Veteran was married three times. Records on file show that the Veteran married C.S. in March 1948. That marriage was terminated by the death of C.S. in June 1988; her death certificate is on file.

Records reflect that J.S. was previously married to R.S., and that marriage was terminated by his death in June 1980. His death certificate is of record.

The claims file contains a valid marriage certificate showing that the Veteran married J.S. in January 1992. No evidence of dissolution of this marriage, either by death or formal divorce decree, is of record, and there is no evidence of record that this marriage was terminated during the Veteran's lifetime.

Records reflect that the appellant was previously married to M.R., and this marriage was terminated by his death in November 1994.

A notarized "Special Power of Attorney" signed by the appellant (who is listed as "Attorney In-Fact") and the Veteran (listed as "grantor") reflects that he appointed her to claim all of his death benefits from the PVAO and USVA, and receive them for her use. This form is dated in early November 2002, a little over a week prior to a November 2002 marriage certificate showing that the Veteran married T.S. 

The Veteran's death certificate shows that he died in November 2004.

In February 2005, a DIC claim was received from J.S. In a May 2005 rating decision, the RO denied J.S.'s claim of service connection for the cause of the Veteran's death; she was properly notified of this decision, and she did not appeal it.

In November 2005, an informal DIC claim was received from the appellant. She was subsequently advised to submit a VA Form 21-534, which she did, as noted above. 

In correspondence submitted during the appeal, the appellant previously contended that J.S. was a fraudulent claimant.

The file contains a May 2006 affidavit, submitted by the appellant in June 2006, from A.S. and T.S.M. who stated that they are the Veteran's children from his first marriage, that his marriage to the appellant was his "second nuptial," and that he lived with the appellant. They stated that J.S. was the live-in partner of the Veteran.

The file contains a November 2006 affidavit, submitted by J.S., from M.J. and L.T., who stated that they were present at the 1992 wedding of J.S. and the Veteran. They said they are close aquaintances of J.S. and the late Veteran, and knew them for a long time.

In correspondence dated in April 2008, the appellant said she only learned that the Veteran was married to J.S. after his death. She said that during her marriage to the Veteran, she was not aware of the impediment to her marriage.

In correspondence dated in June 2010, J.S. stated that she and the Veteran were never legally separated and their marriage was not terminated. An August 2010 report of general information reflects that a VA employee spoke with J.S., who stated that she lived with the Veteran continuously from the date of their marriage until his death.

More recently, in correspondence dated in June 2012, the appellant stated "It is true that I and [J.S.] were married to the late veteran." She said that neither she nor J.S. had a child of the Veteran. She asserted that she was the legal beneficiary of the benefits in question, because she had a marriage certificate showing that she married him.

At the May 2014 informal DRO conference, the appellant asserted that she was the lawful surviving spouse of the Veteran because she was married to him and did not know of his prior marriage to J.S. She said she only knew of his earlier marriage to C. She said she cared for the Veteran until his death.

The controlling law, Article 83 of the Philippine Civil Code, provides that any marriage subsequently contracted by any person during the lifetime of the first spouse of such person with any person other than such first spouse shall be illegal and void from its performance, unless: (1) the first marriage was annulled or dissolved; or (2) the first spouse had been absent for seven consecutive years at the time of the second marriage without the spouse present having news of the absentee being alive, or if the absentee, though he has been absent for less than seven years, is generally considered as dead and believed to be so by the spouse present at the time of contracting such subsequent marriage, or if the absentee is presumed dead. The marriage so contracted shall be valid in any of the three cases until declared null and void by a competent court. Dedicatoria v. Brown, 8 Vet. App. 441, 444   (1995).

In Badua v. Brown, 5 Vet. App. 472, 474 (1993), the United States Court of Appeals for Veterans Claims (Court) noted that Article 83 of the Civil Code of the Philippines provided that any marriage subsequently contracted by any person during the lifetime of the first spouse of such person with any person other that such first spouse shall be illegal and void from its performance. Critically, there is no evidence to suggest that the Veteran's valid marriage to J.S. was annulled or dissolved under Philippine law. Moreover there is no evidence that J.S. was absent and presumed to be dead at any point during the Veteran's lifetime. The evidence shows that under Philippine law, his attempted marriage to the appellant was illegal and void from its performance.

The Board therefore finds, by the very terms of the law of the Philippines, the appellant's marriage to the Veteran was null and void because his preceding marriage to J.S. had not been terminated by death, annulment, or dissolution. Because the law of the place of marriage controls the validity of a marriage, the Board concludes that the appellant's marriage to the Veteran is invalid for VA purposes.

Notwithstanding that the marriage of the appellant to the Veteran is invalid by reason of a legal impediment, an attempted marriage by the appellant may be deemed valid if each of the four requirements under 38 C.F.R. § 3.52 are met. 

This VA regulation provides that where an attempted marriage was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (1) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (2) the claimant entered into the marriage without knowledge of the impediment, and (3) the claimant cohabited with the veteran continuously from the date of marriage to the date of his death, and (4) no claim has been filed by a legal surviving spouse who has been found entitled death benefits. 38 C.F.R. § 3.52.

If the provisions of 38 C.F.R. § 3.205 (a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary. 38 C.F.R. § 3.205 (c). The Court has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted. Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995). The appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

For a deemed valid marriage under 38 C.F.R. § 3.52, all four of the requirements need to be met. In this case, the Board finds that the affidavit submitted by the appellant purporting to be from the Veteran's children from his first marriage lacks credibility as they stated that his marriage to the appellant was his second marriage, and that J.S. was only his live-in partner. If the statement were actually made by his children from his first marriage, it is highly unlikely that they would be unaware of his second marriage to J.S. Multiple letters from the appellant from the inception of the appeal reflect her awareness of the existence of J.S., which calls into question whether she knew of the impediment to her marriage to the Veteran. Other evidence of record demonstrates that the Veteran and J.S. had a valid marriage, which was witnessed by M.J. and L.T. and is supported by documentary evidence, and J.S. credibly stated to a RO employee that she lived together with the Veteran continuously until his death. Moreover, a claim for VA death benefits was filed by the Veteran's legal surviving spouse, although it was not granted during her lifetime. The Board finds that all of the requirements of 38 C.F.R. § 3.52 are not met as the weight of the evidence shows that the appellant did not cohabit with the Veteran continuously from the date of marriage to the date of his death.

In sum, the Board finds that the appellant's marriage to the Veteran may not be deemed valid. Accordingly, as the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal of J.S. is dismissed.

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits, and the appeal is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


